                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


IN RE:                                           ) Case No. 21-06606
                                                 )
Frank Visconti                                   ) Chapter 7
                                                 )
                                                 )
                        Debtor                   ) Hon. A. Benjamin Goldgar


                                   NOTICE OF MOTION
TO: See attached list

       PLEASE TAKE NOTICE that on August 6, 2021 at 11:00 a.m., I will appear
before the Honorable A Benjamin Goldgar or any judge sitting in that judge’s place,and
present the TRUSTEE’S MOTION TO EXTEND TIME TO FILE OBJECTION TO
DISCHARGE PURSUANT TO 11 U.S.C. § 727 a copy of which is attached.

This motion will be presented and heard electronically using Zoom for
Government. No personal appearance in court is necessary or permitted. To appear and
be heard on the motion, you must do the following:

To appear by video, use this link: https://www.zoomgov.com/. Then enter the meeting
ID and password.

To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-828-
7666. Then enter the meeting ID and password.

Meeting ID and password. The meeting ID for this hearing is 160 817 7512
and the password is 623389 . The meeting ID and password can also be found on the
judge’s page on the court’s web site..

        If you object to this motion and want it called on the presentment date above,
you must file a Notice of Objection no later than two (2) business days before that
date. If a Notice of Objection is timely filed, the motion will be called on the presentment
date. If no Notice of Objection is timely filed, the court may grant the motion in advance
without a hearing.

                                                 Ilene F. Goldstein, as Trustee
                                                 for Frank Visconti:
                                                 /s/ Ilene F. Goldstein
                                                 One of Her Attorneys

Ilene F. Goldstein
Law Offices of Ilene F. Goldstein, Chartered
950 Skokie Blvd, Suite 211
Northbrook, IL 60062
(847) 562-9595
______________________
                           CERTIFICATE OF SERVICE


I, Ilene F. Goldstein, an attorney, certify ] that I served a copy of this notice
and the attached motion on each entity shown on the attached list at the address shown
and by the method indicated on the list on July 26, 2021 before 4:00 p.m.

                                                        /s/ Ilene F. Goldstein
                                                        Ilene F. Goldstein

                                        SERVICE LIST


U.S. Trustee                              Via Court’s Electronic Notice for Registrants
Jeffrey L. Gansberg
Office of the U.S. Trustee, Region 11
219 South Dearborn Street
Room 873
Chicago, IL 60604



Debtor’s Counsel                          Via Court’s Electronic Notice for Registrants
David M Siegel
David M Siegel & Assoc
790 Chaddick Drive
Wheeling, IL 60090

Debtor                           Via First Class Mail

Frank Visconti
13595 Lucky Lake Drive
Lake Forest, IL 60045
                         UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION


IN RE:                                             ) Case No. 21-06606
                                                   )
Frank Visconti                                     ) Chapter 7
                                                   )
                                                   )
                         Debtor                    ) Hon. A. Benjamin Goldgar


             TRUSTEE’S MOTION TO EXTEND TIME TO FILE OBJECTION TO
               DISCHARGE PURSUANT TO 11 U.S.C. § 727



         Ilene F. Goldstein, as Chapter 7 Trustee for the Estate of

Frank Visconti ("Debtor”), moves this Court for the entry of an order extending the time

to File Objection to Discharge Pursuant to 11 U.S.C. § 727 and pursuant to

Bankruptcy Rules 4004(b) . In support of this motion the Trustee states as follows:

         1. On May 2, 2021 a voluntary petition under Chapter 7 of the United States

Bankruptcy Code was filed in the United States Bankruptcy Court for the Northern District

of Illinois, Eastern Division.

         2. Ilene F. Goldstein is the duly appointed, qualified and acting bankruptcy Trustee

for the Bankruptcy Estate of Frank Visconti

         3 . The docket suggests that this Debtor has filed 8 bankruptcies in the last 25 years.

The Trustee has already requested numerous documents. The Debtor has recently advised

the Trustee that some of the documents are unavailable for various reasons which will

require the Trustee to in all likelihood file requests under Rule 2004 and issue subpoenas.

 Further, this is not a simple case as there are numerous business interests. In addition the

Debtor resides in a house that he claims not to own for several years that is currently listed
for $1,599,000.00. The Debtor also has had a RV parked at the house that is a substantial

vehicle.

        4. Due to the scope of information needed and documentary evidence the Trustee

may require, she needs to further and continue her investigation through primary and

secondary sources into the Debtor’s assets and or interests stated and not stated in the

Schedules, before a determination as to whether to object to the Debtor’s discharge can be

made.

        5. Therefore, the Trustee requests that this Court further extend the time for the

Trustee to object to Debtor’s discharge from August 16, 2021 to December 16, 2021.

               WHEREFORE, Ilene F. Goldstein, as Chapter 7 Trustee for the Estate of

Frank Visconti, requests the entry of an Order extending the time for the Trustee to file an

objection to Debtor’s discharge, pursuant to Bankruptcy Rules 4004(b), from August 16,

2021 to December 16, 2021. and for such other and further relief as this Court deems

appropriate.



        DATED: July 26, 2021

                                       Respectfully submitted,
                                  ILENE F. GOLDSTEIN, as Trustee for
                                       Frank Visconti
                                       By: /s/ Ilene F. Goldstein
                                               One of Her Attorneys


Ilene F. Goldstein
Law Offices of Ilene F. Goldstein, Chartered
950 Skokie Blvd, Suite 211
Northbrook, IL 60062
(847) 562-9595
